Citation Nr: 1040029	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) rated 30 percent disabling. 

2.  Entitlement to an increased rating for a post-operative (PO) 
right inguinal herniorrhaphy scar, rated 10 percent disabling.  

3.  Entitlement to an increased rating for an increased rating 
for a superficial scar of the medial aspect of the left thigh, as 
a residual of a missile injury, rated 10 percent disabling.  

4.  Entitlement to an increased rating for an increased rating 
for a superficial scar of the left side of the upper back, as a 
residual of a missile injury, rated 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from February 1941 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
That decision granted service connection for hearing loss, 
evaluated as 10 percent disabling, but denied service connection 
for tinnitus.  It also denied a rating in excess of 30 percent 
for PTSD and denied compensable ratings for a PO right inguinal 
herniorrhaphy scar, a superficial scar of the medial left thigh, 
and a superficial scar of the left side of the upper back.  That 
decision also denied a TDIU rating.  The Veteran disagreed with 
all of the decisions except the initial 10 percent rating and 
effective date assigned for hearing loss following the grant of 
service connection.

Custody of the case was subsequently transferred to the RO in 
Manchester, New Hampshire.  A transcript of the Veteran's 
November 2008 testimony before an RO Decision Review Officer 
(DRO) is on file, as is a transcript of his testimony at a May 
2009 videoconference before the undersigned Veterans Law Judge.  

Thereafter, a June 2010 rating decision granted service 
connection for tinnitus and assigned an initial 10 percent 
disability rating.  This grant of service connection is a 
complete grant of that benefit sought on appeal and, thus, this 
matter is no longer before the Board.  As there is no 
jurisdiction conferring Notice of Disagreement (NOD) as to the 
downstream elements of the effective date or the compensation 
level, following the grant of service connection for tinnitus, no 
such issue is now in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

An August 2010 rating decision granted separate 10 percent 
ratings for a PO right inguinal herniorrhaphy scar, a superficial 
scar of the medial left thigh, and a superficial scar of the left 
side of the upper back, all effective March 6, 2007, date of 
receipt of claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The clinical signs and manifestations associated with the 
Veteran's PTSD, for which he takes medication, result in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as nightmares, 
flashbacks, irritability and sleep disturbance with GAF scores of 
60, but they do not result in impairment of orientation, speech, 
insight, judgment, memory or abstract thinking; and the Veteran 
has no suicidal or homicidal ideation, delusions or 
hallucinations, thought disorder, flattened affect, panic 
attacks, difficulty in understanding complex commands, or 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The Veteran's right inguinal hernia has not recurred and the 
resultant scar, while tender and painful, is not shown by 
repeated physical examinations to cause functional impairment.  

3.  The Veteran's superficial scar of the medial aspect of the 
left thigh, as a residual of a missile injury, does not affect 
any muscles and while tender it is not shown by repeated physical 
examinations to cause functional impairment.  

4.  The Veteran's superficial scar of the of the left side of the 
upper back, as a residual of a missile injury, does not affect 
any muscles and while tender it is not shown by repeated physical 
examinations to cause functional impairment.  

5.  The Veteran's only service-connected disabilities are PTSD 
rated 30 percent and separate 10 percent ratings are assigned for 
bilateral hearing loss, tinnitus, a PO right inguinal 
herniorrhaphy scar, a superficial scar of the medial left thigh, 
and a superficial scar of the left side of the upper back. There 
is a combined disability rating of 60 percent.  

6.  The Veteran's service connected disabilities, alone, do not 
preclude him from securing or following substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2009). 

2.  The criteria for an evaluation in excess of 10 percent for a 
PO right inguinal herniorrhaphy scar are not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.14, 4.21, Diagnostic Code 7804 (2009).   

3.  The criteria for an evaluation in excess of 10 percent for a 
superficial scar of the medial aspect of the left thigh, as a 
residual of a missile injury, are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 
4.21, Diagnostic Code 7804 (2009).   

4.  The criteria for an evaluation in excess of 10 percent for a 
superficial scar of the left side of the upper back, as a 
residual of a missile injury, are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 
4.21, Diagnostic Code 7804 (2009).   

5.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay evidence 
of increased severity and the impact thereof on employment to 
substantiate the claim; and providing examples of types of 
medical or lay evidence that may be submitted, or that VA can be 
asked to obtain, which are relevant to establishing an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd 
in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 
2009). 

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in July 2007.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was notified of the evidence needed to substantiate 
the claims for increased ratings and he was informed of the 
evidence needed to substantiate the claim for a TDIU rating, 
i.e., evidence of the inability to obtain or maintain a 
substantially gainful occupation due to service-connected 
disabilities.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was also 
notified of how disability ratings and effective dates were 
determined. 

The RO sent the Veteran a letter, dated in July 2008, complying 
with the holding in Vazquez-Flores, Id.  The Veteran was informed 
of how VA determined effective dates and disability ratings.  He 
was informed that VA would consider evidence of the nature and 
symptoms of the condition, the severity and duration, and impact 
of the condition and symptoms on employment. 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims. 

The Veteran testified at a personal hearing before a DRO at the 
RO and at a videoconference with the undersigned Veterans Law 
Judge.  The RO has obtained his service treatment records and VA 
treatment records.   There is no indication that he has received 
treatment from private clinical sources.  He was afforded VA 
examinations for the claims for increase.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  He is not in receipt, nor is there evidence 
that he ever applied for, Social Security Administration 
disability benefits; rather, he has testified that he is 
receiving Social Security Administration retirement benefits.  

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of additional 
evidence for claim substantiation, the Board concludes that there 
has been full VCAA compliance.  

Background

On VA examination in May 2005 the Veteran reported having had 
inservice missile injuries of the left thigh and back.  He 
believed the wound to the back had not penetrated his chest wall 
and upon examination at a field hospital it was found to be a 
superficial, lacerating wound.  He has also had a superficial, 
lacerating shrapnel wound of the left thigh.  Both wounds had 
been sutured and he had not required hospitalization.  Later, he 
had not sought treatment for the wounds on sick call.  He 
reported that the left thigh wound did not bother him, except 
perhaps twice a year. His back scar caused him problems which he 
assessed as being 5 on a scale of 10, but after overworking it 
could go as high as 8 on a scale of 10.  The pain was relieved by 
rest.  He reported getting some back spasms once or twice a year 
but had no tingling or numbness along the scar.  He was 
constantly picking up heavy things in his work in the salvage 
business.  These motions caused his back to hurt in the area of 
the scar.  

On examination there was a 1.5 by 0.5 centimeters (cms) scar on 
the Veteran's back which was not adherent.  There was no pain on 
palpation of the scar.  The scar was not unstable and skin 
texture was normal.  There was mild depression of the contour of 
the scar but it was superficial, with minimal encroachment into 
the subcutaneous layer and there did not appear to be any damage 
to underlying musculature.  There was full range of motion of the 
muscles in the area and strength was 5/5.  There was no 
inflammation, edema or keloid formation.  The color of the scar 
was a healthy pink when compared to the surrounding skin.  

There was a 2.0 by 0.5 cms. scar on the Veteran's proximal-medial 
left thigh which was not adherent.  There was no pain on 
palpation of the scar.  The scar was not unstable and skin 
texture was normal.  There was no elevation or depression of the 
scar, which was superficial.  There was no inflammation, edema or 
keloid formation.  The color was pale and it had a well healed 
appearance.  There was no limitation of motion of the surrounding 
leg muscles or joints.  Color photographs of both scars were 
taken.  The diagnoses were a superficial scar of the upper left 
back without retained metallic foreign body, and a superficial 
scar of the proximal-medial left thigh without retained metallic 
foreign body. 

On VA psychiatric examination in May 2005 it was reported that 
the Veteran was insulin-dependent due to diabetes and had some 
kidney problems.  He lived alone since his wife died 12 years 
ago.  He worked full-time and owned a scrap metal business.  He 
reported having many friends.  He had not made any suicide 
attempts since 2002.  His Global Assessment of Functioning (GAF) 
score was 60 which the examiner reported was in the "moderate 
symptoms" range.  

In VA Form 21-8940, Application for Increased Compensation Based 
on Unemployability, in March 2007 the Veteran reported that he 
had last worked on a full-time basis and had become too disabled 
to work in March 2007.  His occupation had been a self-employed 
scrap metal worker.  He had four years of grade school education.  

On VA general medical examination in August 2007 the Veteran's 
claim file was reviewed.  It was noted that he was 86 years of 
age but continued to work 5 to 6 hours a day collecting scrap 
metal and selling it to other scrap metal dealers.  As to his 
right hernia repair, he complained of occasional groin pain but 
otherwise he felt that the hernia had not recurred.  It was 
reported that his left thigh scar was not depressed.  He denied 
having any significant back pain but had moderately acute left 
shoulder pain for which some physical therapy had not helped 
significantly. 

On physical examination the Veteran's gait had a little lurch to 
the right side and he reported that this was something he had off 
and on.  He related it to his inguinal hernia repair.  There were 
findings indicating that he likely had aortic stenosis and mitral 
regurgitation.  His abdominal muscles were tight.  The relevant 
diagnoses were right inguinal hernia repair without recurrence; 
asymptomatic scar of the left upper back; and asymptomatic scar 
of the left medial thigh.  All of these had no effect upon the 
Veteran's activities of daily living. Other diagnoses were mild 
diabetes, with no effect on activities of daily living; left 
shoulder tendinitis with partial frozen shoulder and valvular 
heart disease with each having a moderate effect on activities of 
daily living.  

On VA psychiatric examination in August 2007 the Veteran's claim 
file was reviewed.  It was noted that at the time of the last VA 
psychiatric examination in 2005 he had not been receiving any 
psychiatric treatment and had reported having a fantastic 
relationship with his two children.  At the time of that 
examination his daughter helped him with his laundry, his bills, 
and physician appointments, and he worked full-time in his own 
scrap metal business.  Upon current questioning he reported that 
when fireworks went off he had to hide.  He cried when he saw 
people get hurt because that was what he had seen at the Battle 
of the Bulge.  He was not currently receiving any psychiatric 
treatment and did not take any medication for psychiatric 
disability.  His daughter continued to do his housework and help 
him out in whatever way he needed.  He had friends and 
socialized.  He had assaulted a man about one year ago, but only 
after the man had insulted him.  

On mental status examination the Veteran's behavior was 
appropriate and relaxed. His speech was normal and relaxed. His 
mood was euthymic. His affect was appropriate to his mood.  There 
was no indication of depersonalization.  There appeared to be 
evidence of derealization but he denied having hallucinations or 
illusions.  His thought processes were logical and goal directed.  
There were no preoccupations, obsessions or delusions.  He denied 
suicidal and homicidal ideation.  He was oriented in three 
spheres.  He functioned in the average range of intelligence. His 
attention and concentration, as well as short-term and long-term 
memory were commensurate with his age.  His ability for abstract 
and insightful thinking was within normal limits.  Commonsense 
reasoning and judgment, as well as moral and ethical thinking, 
were within normal limits.  He reported that his temper was not 
too bad.  Once or twice a week he thought of traumatic events 
when trying to fall asleep and would cry.  His combat experiences 
had affected his life negatively in that they intruded upon his 
thought processes, and he had nightmares.  He also had a startle 
response.  The diagnosis was an anxiety disorder, not otherwise 
specified, with some symptoms of PTSD and dysthymia.  His GAF 
score was 60.  It was commented that this was in the "moderate 
symptoms" range because he continued to have friends, 
socialized, and continued to work.  

The examiner further opined that the Veteran could continue to 
work in his usual occupation because it was not his psychiatric 
symptoms that precluded him from this type of work but his 
physical difficulties and being almost 87 years of age.  In 
summary, his psychiatric symptoms were of moderate nature with 
the frequency being once or twice weekly without periods of 
remission.  He was not being treated and continued to be employed 
full-time.  His psychiatric symptoms only mildly affected his 
social functioning and only mildly affected his occupational 
functioning.  There was no impairment in thought process or 
communication skills. He was able to maintain his personal 
hygiene and his daily responsibilities.  It was again commented 
that his psychiatric symptoms did not preclude him from his 
business in scrap metal; rather, it was his physical problems and 
his aging.  His psychiatric symptoms only mildly, and at best, 
moderately affected his social functioning.  

VA outpatient treatment (VAOPT) records from March to August 2008 
show that the Veteran was given psychotropic medication for his 
PTSD and minimal psychotherapy service.  

At the November 2008 hearing before an RO DRO the Veteran 
testified that he was receiving VAOPT for PTSD symptoms of 
nightmares and flashback which occurred at least twice monthly.  
He continued to work but only made about $100.00 weekly.  His 
PTSD limited him in performing his job because it slowed him down 
and he would have to stop to rest.  PTSD did not cause difficulty 
establishing and maintaining personal and social relationships 
and he did not have difficulty adjusting to stressful 
circumstances but it impaired his ability to concentrate.  He 
worked about 10 to 15 hours weekly in his own metal business.  
His relationship with his children was very good.  He had several 
hobbies and played cribbage with others.  

The Veteran testified that as to his hernia repair he had a lot 
of pain maybe every once or twice a week but was not receiving 
any treatment.  The resultant scar was a little tender or 
painful, as were the scars on the left thigh and left side of his 
upper back.  He also had tinnitus.  He had stopped working full-
time in 1980. He had been a truck driver for 28 1/2 years.  He was 
receiving Social Security Administration retirement benefits and 
had a small pension from the Teamsters Union.  No physician had 
ever told him that he was unable to work due to his service-
connected condition.  He also noted that he was a diabetic.  He 
could not work more than 10 to 15 hours weekly in the scrap metal 
business because he was now 88 years old.  

At the Board videoconference in May 2009 the Veteran testified 
that he received VA treatment for PTSD symptoms of nightmares and 
flashbacks.  Page 5 of that transcript.  These symptoms occurred 
probably about twice weekly.  He was not sure if he was taking 
psychotropic medication for PTSD.  It sometimes affected his 
ability to work.  Page 6.  He still continued to socialize but 
not as often.  He had occasional pain at the right inguinal 
hernia site.  He could feel it when he picked up heavy stuff but 
he was not receiving any treatment for it.  Page 7.  He had a 
tender and painful scar at that site which affected his 
activities in working around the house and on jobs.  His left 
thigh scar ached now and again.  Page 8.  The scar on his back 
was occasionally painful and tender, and affected his activities.  
Page 9.  He had stopped working in 1980.  He had been a truck 
driver for 28 1/2 years.  Page 11.  His PTSD had not caused 
difficulties in getting along with co-workers or cause frequent 
absents from work.  He now used hearing aids due to his service-
connected hearing loss.  None of the medications he was taking 
for any service-connected disorder affected his ability to work.  
Page 12.  He still continued to pick up scrap metal on occasions 
to make money to pay his bills, and made only about $100.00 a 
week doing this.  It was more of a hobby than a job.  He did not 
have anyone that worked for him.  Page 13.  He had had to stop 
dancing because he kept falling down.  Page 15.  He had PTSD 
flashbacks and nightmares once to twice weekly.  Pages 16 and 17.  
He was sometimes depressed, about once or twice weekly.  Page 17.  

On VA audiometric examination in August 2009 the Veteran 
complained of periodic bilateral tinnitus and difficulty 
understanding what people were saying in all listening 
situations.  Audiometric testing revealed Level IV hearing acuity 
in each ear and the diagnoses were periodic bilateral tinnitus 
and a mild sloping to severe sensorineural hearing loss, 
bilaterally. 

On VA psychiatric examination in August 2009 the Veteran's claim 
file was reviewed.  It was noted that the prior examination had 
found that he could continue to work at the job that he had and 
that his aging was primarily an issue for him regarding work.  
When asked to list his mental health problems he did not provide 
any specific examples.  He was seeing a physician, once every 4 
to 6 weeks but he reported that it did not help him, nor did the 
medication he was being given.  He lived alone.  He had had a 
girlfriend for the last 5 years.  Together, they danced and 
played cribbage.  He continued to have his own scrap metal 
business but he reported that business was way down, which he 
thought was due to the economy.  He still put in about 40 hours 
weekly.  He had friends.  He saw his daughter twice weekly.  His 
son called him once every two weeks.  His hobbies included 
dancing, playing cribbage, shooting pool, and collecting license 
plates.  He did not use drugs recreationally.  Since the last 
examination he had not assaulted anyone or made any suicide 
attempts.  

On mental status examination the Veteran's behavior was 
appropriate.  He was a little bit agitated because the examiner 
was 20 minutes late.  The examiner had had to review 3 volumes of 
claims folders.  The Veteran's speech was normal and his mood was 
euthymic.  He liked to joke.  His affect was appropriate to his 
mood.  There was some irritability primarily because he felt that 
he was not getting the help he needed.  There was some mild 
depression.  There was no indication of depersonalization or 
derealization and no hallucinations or illusions.  This thought 
process tended to be circumstantial, but he was easily redirected 
to the topic at hand.  There were no obsessions.  He was 
preoccupied with not having enough money to support himself.  
There were no delusions.  He denied suicidal and homicidal 
ideation. He was oriented times three.  He functioned in the 
average range of intelligence.  His attention and concentration, 
as well as short and long term memory appeared to be intact for a 
man of his age.  His ability to abstract and for insightful 
thinking were in the low average range.  His commonsense 
reasoning and judgment, as well as moral and ethical thinking 
were within normal limits. He reported getting about 5 hours of 
sleep nightly.  He awoke up to 3 or 4 times nightly, but this was 
to urinate.  His appetite was good.  He reported having plenty of 
energy.  His depression appeared to be situational.  He denied 
having any signs of anxiety.  He reported thinking about his past 
stressors once or twice weekly.  He denied nightmares.  There 
were no signs of hypervigilance.  His temper had calmed down 
incredibly.  No psychometric testing was deemed necessary.  

It was reported that the Veteran did not meet the full criteria 
for a diagnosis of PTSD.  He met the criteria for anxiety 
disorder, not otherwise specified, with some symptoms of PTSD and 
dysthymia.  His GAF score was 60 which was described as being in 
the moderate range.  This was because he had a few friends.  He 
got into conflicts occasionally because of his "ornery" 
disposition at times.  He could become irritable but he got over 
it quickly.  

It was noted that the Veteran supported himself through his 
Social Security benefits, his VA compensation, and his 
employment.  He was competent to manage his VA benefits.  With 
regard to employability, he could continue to do the job that he 
was doing.  He worked alone, which was good.  He was able to 
interact with people that he had known for many years.  It was 
getting more difficult for him to work in his usual occupation 
because of his physical limitations.  In summary, his psychiatric 
symptoms were of a moderate nature. The frequency was ongoing.  
There had been no periods of remission.  He was currently in 
psychopharmacological treatment and counseling but it had not 
been helpful.  He was employed on a full-time basis in his self-
employed business.  His psychiatric symptoms only mildly 
interfered with employment functioning and mildly interfered with 
social functioning.  There was no impairment of thought process 
or communication.  He was able to maintain his personal hygiene 
and his daily responsibilities.  The Veteran liked to work hard 
and liked the interaction and the fact that he could run his own 
business.  He had obtained a new drivers license.  His PTSD 
symptoms appeared to require continuous medication.  There were 
periods of inability to perform occupational tasks but he had 
generally satisfactorily functioning with routine behavior, self 
care, and normal conversation. 

In July 2010 the Veteran's claims files were reviewed for the 
purpose of obtaining an opinion as to whether the Veteran's 
service-connected disabilities, alone or in concert, rendered him 
unable to obtain or retain substantially gainful employment. The 
physician who rendered the opinion, a Board certified Internist 
with over 23 years of practice at a VAMC, stated that there was 
no evidence that the Veteran had received treatment for his scars 
and he had no current audiology issues.  It was noted that his 
psychiatric disability had been stable.  Based on the medical 
records it was the physician's opinion that that none of the 
Veteran's service-connected conditions, either alone or in 
concert, rendered him unable to obtain or retain substantially 
gainful employment.  It was observed that the 2009 VA psychiatric 
examiner noted that only the Veteran's physical limitations would 
limit the Veteran's employment.  The opining physician stated 
that none of the Veteran's physical limitations would fall into 
that category.  He had no effect from his scars and his tinnitus 
and hearing loss were not significant enough to render him unable 
to obtain or retain substantially gainful employment.  



General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings 
during the appeal of any increased rating claim).   

PTSD

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the 
frequency, severity, and duration of psychiatric symptoms as well 
as the length and capacity for adjustment during periods of 
remission.  While consideration is given to the extent of social 
impairment, a psychiatric rating will not be assigned solely on 
the basis of social impairment.  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, the General 
Rating Formula for Mental Disorders, sets forth the criteria for 
the next higher rating, of 50 percent, for PTSD and these are 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

Scars

Under the new 38 C.F.R. § 4.118 DC 7802 scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion and involving an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating.  Under DC 7803 a 
10 percent rating is the only and maximum rating for scars which 
are superficial and unstable.  Under DC 7804 a 10 percent rating 
is the only and maximum rating for scars which are superficial 
and painful on examination.  Under the new DC 7805 other scars 
(not covered in DCs 7800 through 7804) are to be rated on the 
basis of limitation of function of the affected part.  

In rating scars, a deep scar is one associated with underlying 
soft tissue damage.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Analysis

PTSD

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).   

A GAF Score of fifty-one (51) to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 
higher rating have been met. It is the effect of the symptoms, 
rather that the presence of symptoms, pertaining to the rating 
criteria that determines the rating. 

The record evidence shows that despite the Veteran's limited 
education, he has continued to be self-employed, operating his 
own scrap metal business and previously was employed as a truck 
driver for at least 28 years.  He has not genuinely endorsed 
suicidal or homicidal ideation, impaired speech, memory 
impairment, or impairment in judgment or insight.  He has had 
irritability, sleep disturbance, nightmares and intrusive 
thoughts of war time stressors, for which he now takes 
medication.  But he has been fully oriented and has no impairment 
of speech, orientation, insight, judgment or memory and has no 
thought disorder, delusions or hallucinations.  Moreover, the 
record evidence shows that the Veteran enjoys several hobbies, 
enjoys socializing with his friends and his girlfriend of five 
years, and has a very good relationship with his two children.  
In the same way, the lay and medical evidence cleary indicate 
that the Veteran's difficulties establishing effective work and 
social relationships are encompassed in the 30 percent rating 
and, overall, he has not displayed the signs, symptoms or 
manifestations of psychiatric disability which warranted a rating 
in excess of 30 percent.  This is corroborated by the GAF scores 
of 60 which are indicative of only moderate difficulty in social 
and occupational functioning.

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 30 percent for the 
PTSD at any time since the date of receipt of the claim for 
service connection for PTSD.  Hart, supra.  In other words, the 
Veteran's PTSD has been no more than 30 percent disabling since 
that date, so his rating cannot be "staged" because the 30 
percent rating is his greatest level of functional impairment 
since that date.  

Thus, in conclusion, the Board concludes that an initial 
disability rating in excess of 30 percent for the service-
connected PTSD is not warranted at any time since the receipt of 
the claim for an increased rating for PTSD.  

PO Right Inguinal Herniorrhaphy Scar

Under DC 7338 a PO inguinal hernia which is small, reducible or 
without true hernia protrusion; or if not operated upon but 
remediable warrants a noncompensable evaluation.  When recurrent, 
readily reducible, and well supported by a truss or belt, a 10 
percent rating is warranted.  Here, it is undisputed that the 
Veteran has not had a PO recurrence of the right inguinal hernia.  
Thus, a compensable rating is not warranted under DC 7388.  He is 
currently assigned the maximum schedular rating of 10 percent for 
a tender and painful scar.  The scar is not otherwise shown to be 
symptomatic or productive of any functional impairment.  

The Board is aware of the Veteran's statements and testimony that 
he feels pain in the area of the hernia scar when lifting heavy 
objects.  Nonetheless, by his own admission, he is capable of 
performing this type of strenuous activity despite his 
complaints, and thus the clinical evidence does not corroborate 
any functional impairment of his abdominal muscles.  The scar is 
not shown to otherwise cause any functional impairment and it is 
observed that the Veteran has neither sought nor received any 
treatment for his residual inguinal scarring.  In fact, the 2005 
VA examiner found that the scar had no effect on the Veteran's 
activities of daily living.  

The Veteran's right inguinal scarring has been no more than 10 
percent disabling during the relevant time period of this appeal, 
so his rating cannot be "staged" because the 10 percent rating is 
his greatest level of functional impairment at all times during 
this appeal. 

Superficial Scar of the Medial Aspect of the Left Thigh

The evidence shows that there initial inservice missile injury 
caused a superficial laceration that did not involve the 
musculature of the left thigh.  

Although the Veteran has reported subjective complaints relative 
to his left thigh scar when working, the clinical evidence does 
not corroborate any functional impairment of his muscles of the 
left lower extremity.  The scar is superficial and is not shown 
to otherwise cause any functional impairment.  It is observed 
that the Veteran has neither sought nor received any treatment 
for his residual inguinal scarring.  In fact, the 2005 VA 
examiner found that the scar had no effect on the Veteran's 
activities of daily living.

The Veteran's scar of the left thigh has been no more than 10 
percent disabling during the relevant time period of this appeal, 
so his rating cannot be "staged" because the 10 percent rating is 
his greatest level of functional impairment at all times during 
this appeal. 

Superficial Scar of the of the Left Side of the Upper Back

The evidence shows that there initial inservice missile injury 
caused a superficial laceration that did not involve the 
musculature of the back.  

The Board notes the Veteran's complaints as to the scar on his 
back.  However, the clinical evidence does not corroborate any 
functional impairment of his back muscles.  The scar has resulted 
in no more than minimal encroachment of the subcutaneous lay and 
is only mildly depressed but it is not shown to cause any 
functional impairment.  Further, the Veteran has neither sought 
nor received any treatment for his residual inguinal scarring.  
In fact, the 2005 VA examiner found that the scar had no effect 
on the Veteran's activities of daily living.  

The Veteran's scar of the left side of the upper back has been no 
more than 10 percent disabling during the relevant time period of 
this appeal, so his rating cannot be "staged" because the 10 
percent rating is his greatest level of functional impairment at 
all times during this appeal. 

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's PTSD, 
right herniorrhaphy, and scars.  There is no evidence of frequent 
periods of hospitalization for PTSD or the other service-
connected disorders, and there is also no evidence of marked 
interference with employment.  Thus, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  So, the criteria for submission for 
consideration of an extra-schedular rating are not met.  Thun, 
Id. 

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-connected 
claims, associated with advancing age or intercurrent disability, 
may not be used as a basis for a total disability rating.  Age, 
as such, is a factor only in evaluations of disability not 
resulting from service, i.e., for the purposes of pension.  
38 C.F.R. § 4.19.  

The Veteran's only service-connected disabilities are PTSD rated 
30 percent and separate 10 percent ratings are assigned for 
bilateral hearing loss, tinnitus, a PO right inguinal 
herniorrhaphy scar, a superficial scar of the medial left thigh, 
and a superficial scar of the left side of the upper back.  There 
is a combined disability rating of 60 percent.  Accordingly, he 
does not met the schedular criteria for a TDIU rating under 
38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(b) provides that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Such cases should submit to the VA Director, Compensation and 
Pension Service, for extra-schedular consideration when a veteran 
is unemployable by reason of service-connected disabilities, but 
fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  
In such a submission there should be a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 

While the Board does not have authority to grant an 
extraschedular TDIU rating in the first instance, the Board does 
have the authority to decide whether the claim should be referred 
to the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating. 38 C.F.R. § 4.16(b).

The only medical opinions on this matter were rendered at the 
time of the 2007, 2009, and 2010 VA examinations.  

In 2007 a VA psychiatric examiner opined that the Veteran could 
continue to work in his usual occupation because it was not his 
psychiatric symptoms that precluded him from this type of work 
but his physical difficulties and being almost 87 years of age.  
Moreover, at that time it was noted that the Veteran continued to 
be employed full-time.  His psychiatric symptoms only mildly 
affected his occupational functioning.  It was even commented a 
second time that the Veteran's psychiatric symptoms did not 
preclude him from his business in scrap metal; rather, it was his 
physical problems and his aging.  

The 2009 VA psychiatric examiner noted that with regard to 
employability, the Veteran could continue to do the job that he 
was doing, and that he was employed on a full-time basis in his 
self-employed business.  His psychiatric symptoms only mildly 
interfered with employment functioning. 

It was in 2010 that a Board certified Internist felt that that 
none of the Veteran's nonpsychiatric service-connected conditions 
either alone or in concert rendered him unable to obtain or 
retain substantially gainful employment.  It was felt that none 
of these disorders would limit employability, as suggested by the 
2009 VA examiner, because there was no effect from the Veteran's 
scars and his tinnitus and hearing loss were not significant 
enough to render him unable to obtain or retain substantially 
gainful employment.  

A review of the claims file indicates that the Veteran has an 
extensive work history.  The Veteran reports that he worked full-
time as a truck driver until 1980, after having performed that 
occupation for 28 1/2 years, and that he continues to be self-
employed in the scrap metal business engaging in both part-time 
and full-time employment.  At his hearing in November 2008, the 
Veteran related that he ran his own scrap metal business, working 
10 to 15 hours weekly; at his hearing in May 2009, he indicated a 
part-time income of about $100 per week from his scrap metal 
business; and at his VA examination in August 2009, he reported 
that he works 40 hours per week but that business was way down 
because of the economy.  The Veteran's work history shows his 
ability to carry out the physical and mental demands associated 
with collecting and selling scrap medal, which he takes pride as 
a business owner and now performs on a full-time basis, and as 
such fails to demonstrate he is unemployable or marginally 
employed due to his service-connected disabilities.

Since the service-connected nonpsychiatric disorders, alone or in 
concert, do not adversely affect the Veteran's ability to obtain 
or retain substantially gainful employment and the service 
connection psychiatric disorder also does not have this affect, 
the Board determines that the criteria for submission of 
consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) is 
not established. 

For these reasons, the Board concludes the record establishes 
that the Veteran's service-connected disabilities alone do not 
prevent him from securing or following a substantially gainful 
occupation, and as such he does not meet the criteria for a TDIU 
rating.  This being the case, the claims must be denied because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating for PTSD in excess of 30 percent is denied. 

A rating in excess of 10 percent for a PO right herniorrhaphy 
scar is denied. 

A rating in excess of 10 percent for a superficial scar of the 
medial aspect of the left thigh is denied. 

A rating in excess of 10 percent for a superficial scar of the 
left side of the upper back is denied. 

A TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


